Title: To James Madison from Sylvanus Bourne, 22 September 1801 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


22 September 1801, Amsterdam. Encloses that day’s Leiden Gazette with accounts of the revolution in government at The Hague. Reports that the Austrian emperor continues to sanction election of bishops of Cologne and Münster despite French and Prussian opposition. A few days earlier he forwarded a packet of letters from Pinckney, who left Amsterdam on 19 Sept. en route to Madrid. Would appreciate political news from America. In a postscript requests two or three good prints of Jefferson.
 

   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 2 pp.


   See Pinckney to JM, 22 Sept. 1801, n. 1.


   A full transcription of this document has been added to the digital edition.
